Title: Seventy-Six Association to Thomas Jefferson, 26 April 1813
From: Seventy-Six Association,Jervey, James,Bennett, Thomas,Elliott, Charles,Cohen, Phillip,Hayne, Robert Young
To: Jefferson, Thomas


          Charleston South Carolina. April 26. 1813.
          Pursuant to a Resolution of the Seventy Six Association, we have the honor to enclose a Copy of an Oration delivered before that Society on the 4th of March last—In discharging this pleasing duty, we would not do justice to our Individual feelings, did we omit to express our good wishes for your health & happiness.
          With sentiments of great respect we remain Yr Obedt servants. James Jervey.Standing Committee.Tho: Bennett JunrCharles ElliottP CohenRobt Y. Hayne
        